NUMBER 13-22-00539-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


                             IN RE CHAD SCHAEFER


                      On Petition for Writ of Mandamus.


                                      ORDER

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      On November 4, 2022, relator Chad Schaefer filed a petition for writ of mandamus

and a motion for emergency stay. By petition for writ of mandamus, relator contends that

the trial court erred by ordering relator to pay appellate attorney’s fees which are not

conditioned on the outcome of an appeal and to pay the fees before the appeal has been

resolved. By motion for emergency stay, relator seeks to stay the trial court’s November

1, 2022 temporary order requiring him to pay the attorney’s fees.

      The Court, having examined and fully considered the motion for emergency stay,

is of the opinion that it should be granted as stated herein. Accordingly, we grant the
motion for emergency stay and we order the trial court’s November 1, 2022 temporary

order to be stayed, in part, as to the attorney’s fees provision requiring relator to pay

attorney’s fees before 5:00 p.m. on November 7, 2022, by delivery of a cashier’s check.

See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary

relief is effective until the case is finally decided.”). All other provisions of the trial court’s

November 1, 2022, will remain in effect pending resolution of this original proceeding.

       We request the real party in interest, Amber Lynn Schaefer, or any others whose

interest would be directly affected by the relief sought, to file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

id. R. 52.2, 52.4, 52.8.

                                                                    PER CURIAM

Delivered and filed on the
7th day of November, 2022.




                                                2